     Case 2:19-cv-00902-WBS-DMC Document 58 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIONEL HARPER, et al.,                            No. 2:19-CV-0902-WBS-DMC
12                       Plaintiffs,
13           v.                                         ORDER
14    CHARTER COMMUNICATIONS, LLC,
      et al.,
15
                         Defendants.
16

17

18                  Plaintiffs, who are proceeding with retained counsel, bring this civil action.

19   Pending before the Court is plaintiffs’ motion to compel, noticed for hearing before the

20   undersigned in Redding, California, on May 13, 2020, at 10:00 a.m. See ECF No. 57. Good

21   cause appearing therefor, the parties are authorized to appear telephonically through CourtCall.

22                  IT IS SO ORDERED.

23

24   Dated: April 23, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
